222 F.2d 369
AMERICAN UNION TRANSPORT, Inc., Plaintiff-Appellant,v.RIVER PLATE & BRAZIL CONFERENCES et al., Defendants-Appellees,Federal Maritime Board, Intervenor-Appellee.
No. 267.
Docket 23457.
United States Court of Appeals Second Circuit.
Argued May 4, 1955.
Decided May 18, 1955.

Appeal from the United States District Court for the Southern District of New York; David N. Edelstein, Judge.


1
Plaintiff, American Union Transport, Inc., appeals from the dismissal of its antitrust action to recover treble damages for an alleged conspiracy to deprive it of freight brokerage charges on the ground of lack of jurisdiction because its claim is one under the Shipping Act, 46 U.S.C.A. § 801 et seq., for which the proper forum is the Federal Maritime Board.


2
George F. Galland, Washington, D. C. (Robert N. Kharasch, of Galland & Kharasch, Washington, D. C., on the brief), for plaintiff-appellant.


3
Louis J. Gusmano, New York City (Kirlin, Campbell & Keating, New York City, on the brief), for defendants-appellees.


4
James L. Pimper, Asst. Gen. Counsel, Federal Maritime Board, Washington, D. C. (Elmer E. Metz, Acting Gen. Counsel, John Mason, Chief, Regulations Branch, and John B. Beach, Atty., Federal Maritime Board, Washington, D. C., on the brief), for intervenor-appellee.


5
Before CLARK, Chief Judge, MEDINA, Circuit Judge, and DIMOCK, District Judge.


6
PER CURIAM.


7
Affirmed on the opinion of District Judge Edelstein, D.C.S.D.N.Y., 126 F. Supp. 91.